Title: From George Washington to Tobias Lear, 4 July 1798
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon 4th July 1798

I have received your letter and A/c of the 2d Instt and presume it is all right. I wish however you had charged the Scow, & given credit for the articles had from Mr Anderson, as it was my wish to have seen a complete State of it.
The thousand dollars lent, was not on usury; and therefore I desire it may be struck out of your A/c, as I shall do it out of mine, when it comes to be entered in my Ledger. I mean the Interest, which you have given me credit for—$60. And it is not my desire, as I mentioned in my former letter, that you should put yourself to any inconvenience in paying the principal.
I have been so much engaged for the few days, past, that I have been unable to look into any accounts whatever; of course, I cannot now say what has been charged to me, as paid to you. I recollected however, that this was plead, when my Collector in Maryland was called upon for my Rents.
My Papers are yet in such a jumble, that I know not where, readily to look for your former A/c; but it dwells upon my memory that in that, I was charged with £50 paid the Trustees of the Academy in Alexandra—if I am right in this, the Treasurer thereof has received a years annuity more than the School is entitled to—Reference to your Books, if you have them by you, or to the A/c rendered to me when I come across it, will decide the matter at once. With very great esteem & reg⟨ard⟩ I am—Dear Sir Your Affectionate

Go: Washington

